DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-27 are currently pending. 

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
The Applicant submits that while Wisniewski discloses a system wherein an operator of the measurement device 103 may manually enter the measurement 124 based upon results, said operator is different from a “user”. The Applicant further submits that, “… the only two instances in which someone manually enters measurements into the system are by an operator of the measurement device who is different from the user who desires access based on the medical screening.”
The Applicant’s submission is not persuasive given the disclosure of at least paragraph [0087] of Wisniewski, which has been discussed in detail below.
The Applicant submits that, “The independent claims also recite ‘performing, at the safe entry monitoring system after the manually entered pathogen test result is received, verification of the manually entered pathogen test result’ that is not found in Wisniewski…. Wisniewski does not disclose that a pathogen test result of the user manually entered by the user is verified at all.”
This submission is not persuasive given the disclosure of at least paragraphs  [0091] [0092] and [0097] of Wisniewski, which has been discussed in detail below.

The Applicant refers to the incorporation of claim language into that of “independent claim 24”, however, the Examiner assumes that the Applicant’s intent was to refer to independent claim 27, and has proceeded based upon this assumption.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10, 12-20, 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676 or 63/053021.
Regarding claim 1,
WISNIEWSKI teaches a method of entry testing for an area of congregation having one or more points of entry, comprising:
receiving a pathogen test result of a user at a safe entry monitoring system for the area of congregation, the pathogen test result being manually entered by the user into the safe entry monitoring system (as supported by provisional application 63/053021, [0083] teaches that obtained measurements and/or any kind of test results such as antibody test results, a temperature, a white blood cell count, a thermal scan, a blood test, a saliva test, a breath test, and so on, may be provided by a home test kit; [0087] teaches that a person may obtain a home test for a communicable illness. The person may complete the home test and self-enter the test results into an app for an identity system executing on a mobile device.; [0091] teaches that trustworthy people may be allowed to self-enter test results. 
Note: The Applicant’s claims have been amended to recite “…test result being manually entered by the user into the safe entry monitoring system…”. However, a review of this application’s priority document, provisional application 63/013,119, discloses only that test results may be manually entered, but not necessarily manually entered by a “user’” as is now recited.  Therefore, this newly recited limitation “by a user” shall not be granted the benefit of the earlier effective filing date of provisional application 63/013,119) before arrival at a particular point of entry of the area of congregation ([0126], the system shall obtain test results and based upon the confidence level of said test results, a determination to grant access shall be made; see Fig. 14, emphasis on step 1430; also see discussion in [0146]);
performing, at the safe entry monitoring system after the manually entered pathogen test result is received, verification of the manually entered pathogen test result ([0091] teaches that the degree of certainty associated with the home test kit test result may be evaluated as part of evaluating the health information, such as allowing access if the degree of certainty is at least a threshold and denying otherwise, and so on.; [0092] teaches that the test results may be digitally notarized by the person (i.e., user) and/or another person. For example, the person and/or another person may provide one or more digital representations of one or more biometrics when test results are provided in order for the person and/or the other person to attest that the provided test results are accurate....The other person may be a pharmacist, a doctor, a nurse, and so on.; [0097] teaches that at operation 1120, an electronic device, such as a component of one or more of the identity systems 206-506 of FIGS. 2-5 and/or the identity system device 1006 of FIG. 10, may access test results for example, by receiving  information from the person that the electronic device may use to look up and/or otherwise access the test results (such as a test identifier and so on) or may receive the test results from the person. The electronic device may then communicate to an entity associated with the test results (such as a testing facility, a provider of a home test kit, a pharmacy, and so on) to verify that the received test results are valid.); and
determining, using a computer system of the safe entry monitoring system at the particular point of entry of the area of congregation after the manually entered pathogen test result is verified, entry of the user into the area of congregation based on the verified manually entered pathogen test result of the user ([0126], the system shall obtain test results and based upon the confidence level of said test results, a determination to grant access shall be made; see Fig. 14, emphasis on step 1440).

Regarding claims 2 and 16,
WISNIEWSKI teaches performing verification of the pathogen test result further comprises one of matching the pathogen test result to an identifier of the user, using anti-fraud imaging techniques, automated calling of the user, calling the user and calling by the user to the safe entry monitoring system ([0043] teaches performing verification of an identity corresponding to the measurement may employ confirming the facial image of the user).

Regarding claim 3 and 15,
WISNIEWSKI teaches determining entry of the user further comprising denying access to the area of congregation though the particular point of entry when the pathogen test does not meet an entry requirement and granting access to the area of congregation though the particular point of entry when the pathogen test meets the entry requirement ([0033] teaches allowing or denying access based upon the screening results).

Regarding claims 4 and 17,
WISNIEWSKI teaches receiving the pathogen test of the user further comprises receiving a medical pathogen test result of the user for an infection by the pathogen and wherein the entry requirement is a negative medical pathogen test result within a period of time of entry into the area of congregation ([0039] teaches that the system determined whether or not a person has a communicable disease and if not, allows access).

Regarding claims 5 and 18,
WISNIEWSKI teaches receiving the pathogen test of the user further comprises receiving a vaccination for the pathogen and wherein the entry requirement is a completed vaccination ([0041] and [0076] teaches that the system associates various information with an identity, including vaccination history).

Regarding claims 6 and 19,
WISNIEWSKI teaches  that the area of congregation is one of an airplane, an airport, a building, a vehicle and a venue ([0038] teaches controlling access to a secured building, airport, event venue etc.).

Regarding claims 7 and 20,
WISNIEWSKI teaches determining entry of the user further comprising performing a rule-based interpretation of the pathogen test to determine the entry requirement([0098] and Fig. 11 teach an algorithm for comparing stored information with test result information and making an access decision dependent upon said comparison, thus said algorithm is interpreted as corresponding to “rule-based interpretation…” as recited).

Regarding claims 9 and 22,
WISNIEWSKI teaches determining entry of the user at the particular point of entry further comprises verifying, by the safe entry system that controls the particular point of entry, an identity of the user using identifying information of the user([0041] teaches authentication via scan of a user’s identification).

Regarding claims 10 and 23,
WISNIEWSKI teaches that the user identifying information is one of a name of the user, a photograph of the user, a fingerprint of the user and a facial scan of the user([0041] teaches validating a scan of a facial image via a camera.)

Regarding claims 12 and 25,
WISNIEWSKI teaches performing a biometric match between a biometric parameter of the user taken at the time of the test and the same biometric parameter taken at the point of entry ([0041] teaches “In some implementations, the identity system 206 may be operable to identify and/or authenticate users who are either enrolled and/or not enrolled with the identity system 206. The identity system 206 may store identification information, such as digital representations of one or more biometrics (which may include one or more digital representations of one or more fingerprints, blood vessel scans, palm-vein scans, voiceprints, facial images, retina images, iris images, deoxyribonucleic acid sequences, heart rhythms, gaits, and so on), logins and/or passwords, and so on.”) 

Regarding claims 13 and 26,
WISNIEWSKI teaches performing the biometric match further comprises performing automatic facial recognition between a facial photo taken at the time of the test and a facial photo taken at the point of entry ([0041] teaches that “biometrics” includes “…one or more digital representations of one or more fingerprints, blood vessel scans, palm-vein scans, voiceprints, facial images, retina images, iris images, deoxyribonucleic acid sequences, heart rhythms, gaits, and so on), logins and/or passwords, and so on.”) 

Regarding claim 14,
WISNIEWSKI teaches a system, comprising:
a safe entry monitoring system (see figure 10) that controls access to an area of congregation having one or more points of entry, each point of entry having a safe entry monitoring computer device to determine if a user can gain access to the area of congregation ([0038] teaches that system 100 may also be used to control access to an event venue, a restaurant, a nursing home, a secured building, an airport and/or other transportation facility, a gym and/or other fitness and/or training facility, and/or any other area);
a pathogen test result of a user that is received by the safe entry monitoring system, the pathogen test result being manually entered by the user into the safe entry monitoring system  (as supported by provisional application 63/053021, [0083] teaches that obtained measurements and/or any kind of test results such as antibody test results, a temperature, a white blood cell count, a thermal scan, a blood test, a saliva test, a breath test, and so on, may be provided by a home test kit; [0087] teaches that a person may obtain a home test for a communicable illness. The person may complete the home test and self-enter the test results into an app for an identity system executing on a mobile device.; [0091] teaches that trustworthy people may be allowed to self-enter test results. 
Note: The Applicant’s claims have been amended to recite “…test result being manually entered by the user into the safe entry monitoring system…”. However, a review of this application’s priority document, provisional application 63/013,119, discloses only that test results may be manually entered, but not necessarily manually entered by a “user’” as is now recited.  Therefore, this newly recited limitation “by a user” shall not be granted the benefit of the earlier effective filing date of provisional application 63/013,119) 
before arrival at a particular point of entry of the area of congregation ([0126], the system shall obtain test results and based upon the confidence level of said test results, a determination to grant access shall be made; see Fig. 14, emphasis on step 1430; also see discussion in [0146]); and
the safe entry monitoring computer device at a particular point of entry of the area of congregation (Figures 1-5 and Fig. 10 illustrate the various components of the safe entry monitoring system; [0146] teaches that at least the measurement device component may be integrated into the access control station) being configured to perform verification of the manually entered pathogen test result and determine entry of the user into the area of congregation after the manually entered pathogen test result is verified based on the verified manually entered pathogen test result ([0126], the system shall obtain test results and based upon the confidence level of said test results, a determination to grant access shall be made; see Fig. 14, emphasis on step 1440).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676, in view of PULITZER (US 2020/0152339).
Regarding claims 11 and 24,
Wisniewski teaches the system and method of claims 1 and 14, but fails to expressly teach that the manually entered pathogen test results further comprises a photograph of medical pathogen test results.
PULITZER teaches generating a photograph of the result of the medical condition analysis of the user related to the pathogen ([0101] teaches that a user may send a photograph of a test result via a button actuation of a user device).
Before the effective filing date of the invention, it would have been obvious to modify Wisniewski per the teachings of Pulitzer, transmitting to the safe entry monitoring system, a photograph of test results, since Pulitzer teaches that a photograph is an alternative means of providing medical/health related information. 

Allowable Subject Matter
Claim 27 is allowed.
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8 and 21,
Wisniewski teaches [0076] teaches that the identity system device 1006 may allow the person associated with an identity to control access to at least the identity information and health information (such as medical records, HIPAA protected information in order to be compliant with various legal restrictions, and so on), contact information, and so on, according to input received from the person. The prior art fails to expressly teach that the authorization of release is via SMS text message. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689